Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 1 of 25 PageID #: 379




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND
     ____________________________________
                                           :
     MICHAEL P. O’NEIL and NICOLA          :
     GRASSO,                               :
                                           :
             Plaintiffs,                   :
                                           :
             v.                            :    C.A. No. 1:19-cv-612-WES-PAS
                                           :
     PETER F. NERONHA, in his Official     :
     Capacity as Attorney General of       :
     Rhode Island and COLONEL JAMES        :
     M. MANNI, in his Official Capacity as :
     The Superintendent of the Rhode       :
     Island State Police,                  :
                                           :
             Defendants.                   :
     ____________________________________:

                 DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR
                 MOTION FOR SUMMARY JUDGMENT AND OBJECTION
                 TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

            Defendants Attorney General Peter F. Neronha and Colonel James M. Manni, in their

     official capacities, move for summary judgment and object to Plaintiffs Michael P. O’Neil

     and Nicola Grasso’s motion for summary judgment and submit this memorandum in support

     of each.

            Plaintiffs have sued to invalidate as unconstitutional a law—duly enacted by Rhode

     Islanders’ elected representatives—that prohibits the possession of stun guns. “In urging

     [this Court] to strike this legislation, appellants would impair the ability of government to

     act prophylactically” and contribute to a tendency that seeks “to add indefinitely to the

     growing list of subjects on which the states of our Union and the citizens of our country no

     longer have any meaningful say.” Kolbe v. Hogan, 849 F.3d 114, 150–51 (4th Cir. 2017) (en
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 2 of 25 PageID #: 380




     banc) (Wilkinson, J., concurring). This lawsuit, in other words, is an attempt by Plaintiffs to

     short circuit the democratic process. Plaintiffs ask this Court to end a vigorous, ongoing,

     public-policy debate about what weapons Rhode Islanders want to permit themselves to own

     for self-defense. Neither the Second Amendment nor the Supreme Court has “ordain[ed]

     such a trampling of the legislative prerogative to enact firearms regulations to protect all the

     people.” Kolbe, 849 F.3d at 146.

            Plaintiffs’ challenge not only misreads the statute at issue; it also misinterprets the

     Second Amendment as well as controlling Supreme Court and First Circuit precedent.

     Properly understood, Rhode Island law regulating the possession of stun guns does not

     burden conduct protected by the Second Amendment. And even if it did, the law is

     reasonably related to the compelling governmental interest in public safety and crime

     prevention, and therefore passes constitutional muster. The result sought by Plaintiffs would

     “deliver a body blow to democracy as we have known it since the very founding of this

     nation.” Id. at 150 (Wilkinson, J., concurring). The challenged Rhode Island statute is best

     left to operate as passed by the people’s representatives.

                                                I. FACTS

            Stun guns are “hand-held, battery-powered devices which produce an arc (spark)

     from one electrode to another to produce pain when contact is made with a person’s flesh.”

     Defs.’ Resps. To Pls.’ First Set of Interrogs. 4 (“Defs.’ Interrogs. Resps.”) (attached as Ex.

     A). A Thomas A. Swift Electric Rifle (i.e., a TASER) is “a much more complex weapon

     than a stun gun”: “TASERs are multi-function conducted-energy weapons, which in their

     primary mode of employment propel two steel projectiles connected to wires up to a distance




                                                    2
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 3 of 25 PageID #: 381




     of 25 feet.” Id. at 3–4 These projectiles are meant to “pierce the skin,” enabling the TASER

     to “send electrical current through the wires and probes into a person’s body to induce strong,

     incapacitating muscle contractions.” Id. at 4. A TASER’s primary function is to produce

     “neuromuscular incapacitation” via deployment of its steel projectiles. Id. at 7. TASERs also

     have a secondary functionality, called “drive stun” mode, that produces a different effect,

     and one similar to that of a stun gun. Id. at 4, 7.

             Stun guns and TASERs are both part of broader class of electric weapons that

     includes everything from cattle prods to high-energy lasers. See Stuart Moran, The Basics of

     Electric Weapons and Pulsed-Power Technologies, Navy Surface Warfare Center 50, 50

     (2012), https://apps.dtic.mil/dtic/tr/fulltext/u2/a557759.pdf (attached as Ex. B). Plaintiffs

     have submitted affidavits from various weapons dealers to approximate the number of

     electric weapons sold in the United States. Pls.’ Mem. in Supp. of Their Mot. for Summ. J.

     Ex. C (ECF No. 30-4). When added together, these affidavits purport to put the number of

     stun guns sold at around 6.5 million. See id. However, given the Plaintiffs concerted effort,

     discussed below, to conflate stun guns, TASERs, and other electric arms, this number likely

     includes TASER sales as well. See Pls.’ Statement of Undisputed Facts 2 (ECF No. 31)

     (“There are over 6.4 million electric arms owned by civilians for lawful purposes in the

     United States of America.” (emphasis added)). And indeed only one of the affidavits is clear

     that the sales number it presents—1.9 million—does not include TASERs. Id. at 7.

             Current data have the number of civilian-owned firearms in the United States at over

     400 million. Philip B. Levine & Robin McKnight, Three million more guns: The Spring

     2020     spike      in    firearm      sales,    Brookings     Inst.,   July     13,     2020,




                                                     3
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 4 of 25 PageID #: 382




     https://www.brookings.edu/blog/up-front/2020/07/13/three-million-more-guns-the-spring-

     2020-spike-in-firearm-sales/; Christopher Ingraham, There are more guns than people in the

     United States, according to a new study of global firearm ownership, Wash. Post, June 19,

     2018, https://www.washingtonpost.com/news/wonk/wp/2018/06/19/there-are-more-guns-

     than-people-in-the-united-states-according-to-a-new-study-of-global-firearm-ownership/.

     Americans purchased nearly 40 million firearms last year, with 2021 sales expected to be

     closer to 50 million. Douglas A. McIntyre, Guns in America: Nearly 40 million guns were

     purchased legally in 2020 and another 4.1 million bought in January, USA Today, Feb. 10,

     2021,     https://www.usatoday.com/story/money/2021/02/10/this-is-how-many-guns-were-

     sold-in-all-50-states/43371461/.

              Handguns make up a majority of new firearm purchases in the last 20 years, and in

     2015 already accounted for 42% of all civilian-owned firearms. Lisa Dunn, How Many

     People      in     the    U.S.     Own      Guns?,      WAMU,         Sept.     18,     2020,

     https://wamu.org/story/20/09/18/how-many-people-in-the-u-s-own-guns/.            A       little

     mathematics (.42 x 400 million) puts the number of handguns in the U.S. at approximately

     168 million. And while handguns are the nation’s most popular self-defense weapon, the

     record here—including Rhode Island State Police arrest reports going back approximately

     20 years—does not contain a single incident of someone using a stun gun in self-defense.

     See Defs.’ Interrogs. Resps. 3; Defs.’ Resps. to Pls.’ First Set of Reqs. for Produc. RI00001–

     63 (“Defs.’ Produc. Resps.”) (attached as Ex. C).




                                                   4
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 5 of 25 PageID #: 383




                                             II. ARGUMENT

            Summary judgment is appropriate when “there is no genuine dispute as to any

     material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

     A material fact is one that “has [the] potential of changing a case’s outcome.” Doe v. Trs. of

     Bos. Coll., 892 F.3d 67, 79 (2018). A dispute about a material fact is genuine when “the

     evidence about the fact is such that a reasonable jury could resolve the point in favor of the

     nonmoving party.” Id. (quotation marks omitted). Genuine disputes, if any, need to be

     resolved by the trier of fact. Id. That there are cross-motions for summary judgment does not

     change these principles, but it does “require the district court to consider each motion

     separately, drawing all inferences in favor of each non-moving party in turn.” Green

     Mountain Realty Corp. v. Leonard, 750 F.3d 30 (1st Cir. 2014) (quotation marks omitted).

        A. Section 11-47-42(a) prohibits the carriage and possession of stun guns, not
           TASERs or other electric weapons.

            Plaintiffs ask in their complaint for “[a]n order declaring R.I. Gen. Laws. § 11-47-42

     with regard to the ban on electric arms[] is unconstitutional.” Compl. 15. Section 11-47-42

     does not ban “electric arms.” Instead, it says is that “[n]o person shall carry or possess or

     attempt to use against another any instrument or weapon of the kind commonly known as a

     . . . stun-gun,” among other decidedly non-electric weapons, such as slingshots and metal

     knuckles. R.I. Gen. Laws § 11-47-42(a).

            To decide whether “stun-gun” as used in Section 11-47-42(a) means stun gun; or, as

     Plaintiffs would have it, “stun-gun” means electric arms or Thomas A. Swift Electric Rifle

     (i.e., TASER), the Court looks to the statutory “language itself, the specific context in which

     that language is used, and the broader context of the statute as a whole.” Robinson v. Shell



                                                    5
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 6 of 25 PageID #: 384




     Oil Co., 519 U.S. 337, 341 (1997); accord W. Reserve Life Assurance Co. of Ohio v. ADM

     Assocs., LCC, 116 A.3d 794, 798 (R.I. 2015) (“The plain meaning approach . . . is not the

     equivalent of myopic literalism, and it is entirely proper for us to look to the sense and

     meaning fairly deducible from the context.” (quotation marks omitted)). If recourse to these

     sources reveal that the statute’s meaning is plain and unambiguous, “the sole function of the

     courts is to enforce it according to its terms.” In re Fin. Oversight & Mgmt. Bd. for P.R., 919

     F.3d 121, 128 (1st Cir. 2019) (quoting United States v. Ron Pair Enters., 489 U.S. 235, 241

     (1989)).

            When, as here, “a statute does not define a term,” courts “begin by analyzing the

     statutory language, assuming that the ordinary meaning of that language accurately

     expresses the legislative purpose.” FCC v. AT & T Inc., 562 U.S. 397, 403 (2011). The

     statutory language at issue in this case—“stun-gun”—has a clear referent, namely, a “hand-

     held, battery-powered devices which produce an arc (spark) from one electrode to another

     to produce pain when contact is made with a person’s flesh.” Defs.’ Interrogs. Resps. 4.

     TASERs are something different, i.e., “conducted-energy weapons, which in their primary

     mode of employment propel two steel projectiles connected to wires up to a distance of 25

     feet.” Id. see also ATF Rul. 80-20 (attached as Ex. D) (“[T]he Taser can be described as a

     hand-held device designed to expel, by means of an explosive, two electrical contacts (barbs)

     which are connected by two wires to a high voltage source in the device.”). And electric

     arms is a much broader category to which both stun guns and TASERs belong. See Moran,

     supra, at 50.




                                                   6
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 7 of 25 PageID #: 385




            Despite these differences in plain-language denotation, Plaintiffs argue that “stun-

     gun” must at least mean TASER, because TASERs have a secondary use, the so-call drive

     stun mode, that resembles stun guns’ one and only use. Pls.’ Mem. in Supp. of Their Mot.

     for Summ. J. 2 (ECF No. 30-1) (“Pls.’ Mem.”). This reading imports an entirely different

     meaning into the terms of the statute. The implicit principle of statutory construction relied

     on here by Plaintiffs is that where a statute picks out one object, any other objects that could

     possibly be used to similar effect are also indicated. Not only does no such principle exist in

     American law, its adoption would work illogical results: A statute that referred to “fly

     swatters,” for example, would also apply to newspapers (whose secondary function is often

     insect euthanasia); “flashlight” would come to mean smart phone; “finger,” toothbrush; et

     cetera. Entertaining this improper way to construe a statute would be an affront to good

     sense, and would in many applications contradict the injunction against construing a statute

     to reach absurd results. W. Reserve Life Assurance Co., 116 A.3d at 798(“[U]nder no

     circumstances will this Court construe a statute to reach an absurd result.” (quotation marks

     omitted)); Arvelo v. Ashcroft, 344 F.3d 1, 8 (1st Cir. 2003) (“It is trite, but true, that courts

     are bound to interpret statutes whenever possible in ways that avoid absurd results.”).

            A legally recognized and “venerable canon of statutory construction” going by the

     phrase “expressio unius est exclusio alterius” supports Defendants’ plain-language reading

     of “stun-gun.” United States v. Hernández–Ferrer, 599 F.3d 63, 67–68 (1st Cir. 2010). This

     canon, which translates to “the expression of one thing is the exclusion of other things,”

     instructs that Section 11-47-42(a)’s list of prohibited weapons should be read to exclude any

     weapon not explicitly named. Id. The list’s length and specificity intimates that the Rhode




                                                    7
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 8 of 25 PageID #: 386




     Island legislature was keen to make fine distinctions among (and name separately) various

     weaponry, including billies, sandclubs, and blackjacks, as well as others. By its inclusion of

     “Kung-Fu weapons,” the list also demonstrates that the legislature knew how to refer to

     broad weapon categories. That it did neither of these things—either by naming TASERs

     separately or by including an umbrella term like “electric weapons”—is further evidence

     that when the General Assembly said “stun-gun,” that is what it meant.

             Yet another clue that “stun-gun” does not mean TASER derives from the statutory

     context: TASERs, unlike stun guns, are “firearms” under Rhode Island’s Firearms Act, R.I.

     Gen Laws Section 11-47-1 et seq., and are therefore treated differently under state law. See

     In re Fin. Oversight & Mgmt. Bd., 919 F.3d at 131 (“[I]n construing statutory provisions we

     must be mindful of the broader context of the statute as a whole and avoid creating a conflict

     between various sections.” (quotation marks omitted)). The Firearms Act defines “firearm,”

     in relevant part, as “any machine gun, pistol, rifle, air rifle, air pistol, ‘blank gun’, ‘BB gun’,

     or other instrument from which steel or metal projectiles are propelled, or that may readily

     be converted to expel a projectile.” R.I. Gen. Laws § 11-47-2(6) (emphasis added). TASERs,

     which “propel two steel projectiles connected to wires up to a distance of 25 feet,” clearly

     fit this definition, and are thus regulated as such. See, e.g., § 11-47-3.2(a) (“No person shall

     use a firearm while committing or attempting to commit a crime of violence.”).

             Noteworthy too is the fact that the Bureau of Alcohol, Tobacco, Firearms and

     Explosives (“ATF”) has twice ruled that TASERs are firearms under the federal Gun Control

     Act of 1968. ATF Rul. 76-6 (attached as Ex. E); ATF Rul. 80-20. In the first of these rulings,

     the ATF “determined that [a TASER] is a weapon and notwithstanding the fact that barbs




                                                     8
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 9 of 25 PageID #: 387




     and wires remain attached to the hand-held device after expulsion, these are projectiles

     within the meaning of the [Gun Control Act].” ATF Rul. 76-6. The ATF concluded that

     “[s]ince projectiles are expelled by the action of an explosive, the weapon is a firearm under

     18 U.S.C. 921(a)(3)(A).” Id. Under both federal and Rhode Island law, then, TASERs are

     firearms, while stun guns are not. The law already making a distinction between the two

     suggests that Section 11-47-42(a)’s reference to stun guns does not include TASERs.

             Defendants maintain that a plain reading, the relevant canon of construction, and

     statutory context confirm that the Rhode Island legislature meant what it said: Section 11-

     47-42(a) prohibits the carriage and possession of stun guns, not TASERs or other electric

     arms.

        B. Section 11-47-42(a) does not violate the Second Amendment.

             The Second Amendment provides that “[a] well regulated Militia, being necessary

     to the security of a free State, the right of the people to keep and bear Arms, shall not be

     infringed.” U.S. Const. amend. II. The Supreme Court in District of Columbia v. Heller

     declared that the Second Amendment codified a pre-existing, individual right to keep and

     bear arms. 554 U.S. 570, 592 (2008) (striking down D.C. handgun regulations). Two years

     later, in McDonald v. City of Chicago, the Supreme Court incorporated the right secured by

     the Second Amendment, as articulated in Heller, against the states. 561 U.S. 742, 750 (2010).

     Other than confirming the right’s existence and applying it to the states, the Court did not

     provide much detail as to how lower courts were to operationalize the Second Amendment

     when deciding cases.




                                                   9
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 10 of 25 PageID #: 388




            To fill this void the First Circuit has adopted the same two-step approach deployed

     by many of its sister circuits. See Gould v. Morgan, 907 F.3d 659, 668 (1st Cir. 2018)

     (collecting cases). The approach’s first step is to “ask whether the challenged law burdens

     conduct that is protected by the Second Amendment.” Worman v. Healey, 922 F.3d 26, 33

     (1st Cir. 2019). This question is “backward-looking” and “seeks to determine whether the

     regulated conduct was understood to be within the scope of the right at the time of

     ratification.” Id. (quotation marks omitted). If the conduct at issue is not protected by the

     Second Amendment, the challenged law stands. Gould, 907 F.3d at 669. Only if the conduct

     is found to be protected by the Second Amendment does a court move on to the second step,

     which is to “determine what level of scrutiny is appropriate” and “whether the challenged

     law survives that level of scrutiny.” 1 Worman, 922 F.3d at 33 (quotation marks omitted).

            1. Stun guns are not protected by the Second Amendment.

            Where, as here, the focus of a Second Amendment challenge is a law regulating the

     type of weapon—as opposed to one regulating the type of person asserting the right or the

     location it is being asserted—the question at step one is “whether the proscribed weapon[]

     [is] in common use for lawful purposes like self-defense.” Id. at 34 (“[T]he Heller Court

     determined that the Second Amendment ‘extends only to certain types of weapons.’”



            1
               Plaintiffs devote considerable space in their brief to arguing under a framework
     they call “the categorical approach.” Pls.’ Mem. 9–11 (ECF No. 30-1). The First Circuit,
     along with other circuit courts to consider the issue, has clearly insisted on the two-step
     framework described and applied by Defendants here. Gould, 907 F.3d at 668; see, e.g., N.Y.
     Rifle & Pistol Assoc. v. Cuomo, 804 F.3d 242, 254 & n.49 (2d Cir. 2015) (collecting cases).
     And in fact the Worman court explicitly spurned Plaintiffs’ mode of analysis. Worman, 922
     F.3d at 38 n.6 (“We reject the plaintiffs’ premise that the Act is a categorical ban and disagree
     with the Illinois Supreme Court’s conclusion that any law that restricts a certain type of arms
     is per se unconstitutional.” (citation omitted)).


                                                    10
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 11 of 25 PageID #: 389




     (quoting Heller, 554 U.S. at 623)); accord N.Y. Rifle & Pistol Assoc. v. Cuomo, 804 F.3d

     242, 253 (2d Cir. 2015) (“[T]he Second Amendment protects only those weapons in common

     use by citizens for lawful purposes like self-defense.” (quotation marks omitted)); see also

     Heller, 554 U.S. at 626 (explaining that the right secured by the Second Amendment is “not

     a right to keep and carry any weapon whatsoever in any manner whatsoever and for whatever

     purpose.”); Kolbe, 849 F.3d at 135 (holding that assault weapons “are among those arms that

     the Second Amendment does not shield”). If the answer to this question is no, as it is in this

     case, the inquiry ends and the challenged law is valid. Gould, 907 F.3d at 669.

            Heller employed as the benchmark for this common-use analysis the number of

     handguns used in the United States for self-defense. Heller, 554 U.S. at 628–29 (referring to

     handguns as “the quintessential self-defense weapon”; “an entire class of arms that is

     overwhelmingly chosen by American society for [the] lawful purpose [of self-defense]”; and

     “the most popular weapon chosen by Americans for self-defense in the home.”); Worman,

     922 F.3d at 36 (explaining that in fashioning its rationale in Heller, “the Court repeatedly

     emphasized the unique popularity of the handgun as a means of self-defense”); see also

     Kolbe, 849 F.3d at 132, 145 (noting “the relevance of the handgun’s status as ‘the

     quintessential self-defense weapon’—a status that was obviously and unquestionably

     important to the Heller Court” (quoting Heller, 554 U.S. at 628–29)). In other words,

     according to the Supreme Court, handguns are sufficiently common and commonly used for

     self-defense to garner Second Amendment protection. See Worman, 922 F.3d at 35 (“Heller

     made plain that handguns, which the Court described as ‘the most popular weapon chosen

     by Americans for self-defense in the home,’ are protected.” (quoting Heller, 554 U.S. at




                                                  11
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 12 of 25 PageID #: 390




     629)); United States v. One (1) Palmetto State Armory PA–15 Machinegun Receiver/Frame,

     Unknown Caliber Serial No.: LW001804, 822 F.3d 136, 144 (3d Cir. 2016) (“Heller gives

     special consideration to the District of Columbia’s categorical ban on handguns because they

     ‘are the most popular weapon chosen by Americans for self-defense in the home.’ This does

     not mean that a categorical ban on any particular type of bearable arm is unconstitutional.”

     (quoting Heller, 554 U.S. at 629)).

             And the Heller Court set the common-use bar at the prevalence of handguns by

     relying on the D.C. Circuit’s opinion below, Parker v. District of Columbia, 478 F.3d 370,

     400 (D.C. Cir. 2007), which itself relied on a 1995 study published in the Journal of Law

     and Criminology, id. (citing Gary Kleck & Marc Gertz, Armed Resistance to Crime: The

     Prevalence and Nature of Self–Defense with a Gun, 86 J. Crim. L. & Criminology 150, 182–

     83 (1995)). Using survey data, this study estimated the number of defensive uses of

     handguns in the United states from 1988 through 1993. Kleck & Gertz, supra at 182–83.

             Plaintiffs must likewise prove their case. And on that score Plaintiffs have provided

     no comparable data regarding stun guns. The most they have done is provide sales data, in

     the form of affidavits, that estimate the number of stun guns sold nationwide around 6.5

     million. See Pls.’ Mem. Ex. C. It is far from clear, though, that all 6.5 million are in fact stun

     guns. See Pls.’ Statement of Undisputed Facts 2 (“There are over 6.4 million electric arms

     owned by civilians for lawful purposes in the United States of America.” (emphasis added)).

     As discussed above, Plaintiffs are under the impression that TASERs and electric arms are

     stun guns, making it likely they included a request for all electric arms sales in their




                                                    12
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 13 of 25 PageID #: 391




     solicitation of these data. One affiant does, however, make clear that its recorded stun-gun

     sales, all 1.9 million of them, do not include TASERs. Id. at 7.

            Assuming arguendo that Americans own a total of 6.5 million stun guns (or even

     rounds that number up to 7 or 10 million), this is would not amount to “common use” under

     any sense of the word. “Common” means “occurring or appearing frequently,”

     “widespread.”      Common,       Merriam–Webster        Dictionary,     https://www.merriam-

     webster.com/dictionary/common; cf. Kolbe, 849 F.3d at 136 (using a dictionary to ascertain

     the meaning of “like” as used in Heller). Televisions are in common use, sneakers are in

     common use, cell phones are in common use. In a country of over 330 million people, stun

     guns are not: Assuming all 6.5 million stun guns were sold to separate people, 2 only 1 percent

     of Americans own a stun gun. See Kolbe, 849 F.3d at 141 (upholding ban on assault weapons

     that “were owned by less than 1% of Americans as recently as 2013”).10 million stun guns

     would increase this to a mere 3 percent. This does not present a material issue of fact in

     dispute.

            Furthermore, again assuming the 6.5 million number, the ratio of handguns in the

     United States (approximately 168 million) to stun guns is over 25 to 1. With 10 million stun

     guns, the ratio is closer to 17 to 1. And even at 10 million, the number of stun guns is dwarfed

     by the over 400 million firearms of all types owned in the U.S. See Levine & McKnight,




            2
              This is an assumption that may overstated, since weapon ownership tends to
     concentrate in the U.S., with fewer and fewer people owning an ever-greater share of them.
     See Kolbe v. O’Malley, 42 F. Supp. 3d 768, 786 (D. Md. 2014), aff’d on other grounds, 849
     F.3d 114, 121 (4th Cir. 2017) (“In recent decades, gun ownership in the United States has
     become increasingly concentrated; fewer households own firearms, but those households
     owning guns own more of them.”).


                                                   13
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 14 of 25 PageID #: 392




     supra; cf. Kolbe, 849 F.3d at 126 (noting estimate of at least 8 million assault weapons owned

     in the U.S. “comprised less than 3% of the more than 300 million firearms in this country”).

     All this to say that stun guns are not in common use, however defined, and therefore,

     pursuant to Worman’s applicable step-one test, unprotected by the Second Amendment. See

     Teter v. Connors, 460 F. Supp. 3d 989 (D. Haw. 2020) (upholding against Second

     Amendment attack Hawai’i’s ban on butterfly knives, in part because “[t]he butterfly knife

     is not nearly as popularly owned and used for self-defense as the handgun.” (quotation marks

     omitted)).

            Even if stun guns were commonly owned, Plaintiffs produce nothing akin to Heller’s

     Journal of Law and Criminology study showing to what use stun guns are put. The only

     record evidence probative of this point is the Rhode Island State Police’s arrest reports that

     mention stun guns. See Defs.’ Interrogs. Resps. 3; Defs.’ Produc. Resps. RI00001–63; Not

     once in this historical record going back approximately 20 years is there an incident where

     a stun was used in self-defense. See Defs.’ Interrogs. Resps. 3; Defs.’ Produc. Resps.

     RI00001–63; cf. Kolbe, 849 F.3d at 127 (finding relevant that “[n]either the plaintiffs nor

     Maryland law enforcement officials could identify a single incident in which a Marylander

     has used a military-style rifle or shotgun, or needed to fire more than ten rounds, to protect

     herself.”); Kolbe v. O’Malley, 42 F. Supp. 3d 768, 788–89 (D. Md. 2014), aff’d on other

     grounds, 849 F.3d 114, 121 (4th Cir. 2017) (“As for their claims that assault weapons are

     well-suited for self-defense, the plaintiffs proffer no evidence beyond their desire to possess

     assault weapons for self-defense in the home that they are in fact commonly used, or

     possessed, for that purpose.”). So even if stun guns were in common use, which they most




                                                   14
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 15 of 25 PageID #: 393




     certainly are not, the factual record in this case creates a reasonable inference, and an

     unrebutted one, that they are that not commonly used “for lawful purposes like self-defense.”

     No genuine issue of material fact exists on this point. Worman, 922 F.3d at 35. Stun guns

     are therefore unprotected by the Second Amendment. Cf. Kolbe, 42 F. Supp. 3d at 788

     (“[T]he court seriously doubts that the banned assault long guns are commonly possessed

     for lawful purposes, particularly self-defense in the home, which is at the core of the Second

     Amendment right . . . .”).

            Caetano v. Massachusetts is not to the contrary. 577 U.S. 411, 412 (2016) (per

     curiam) (vacating the Massachusetts Supreme Judicial Court’s determination that stun guns

     are not protected by the Second Amendment because “the explanation the Massachusetts

     court offered for upholding the law contradicts this Court’s precedent”). All Caetano did

     was disclaim the reasoning the Supreme Judicial Court used to reach its conclusion that stun

     guns are not protected. 3 Caetano, 577 U.S. at 412. The Supreme Court picked out three

     reasons in particular for denunciation: that stuns guns are not constitutionally protected

     because they (1) “were not in common use at the time of the Second Amendment’s

     enactment”; (2) are “a thoroughly modern invention”; and (3) are not “readily adaptable to

     use in the military.” Id. at 411–12 (quoting Commonwealth v. Caetano, 26 N.E.3d 688, 693–

     94 (Mass. 2015).

            Caetano has no impact on a straightforward application of the inquiry the First

     Circuit sets out in type-of-weapons cases at this the first step of the proper Second




            3
             Plaintiffs repeatedly cite Caetano’s two-justice concurrence as the governing law,
     Pls.’ Mem. 3–6, which of course it is not.


                                                  15
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 16 of 25 PageID #: 394




     Amendment analysis. Worman, 922 F.3d at 35 (“[T]he question is whether the proscribed

     weapons are in common use for lawful purposes like self-defense.”); see René Reyes, Second

     Thoughts about Stun Guns, 74 Wash. & Lee L. Rev. Online 450, 452 (2018) (noting that an

     inquiry that focuses on the relative rarity of stun guns today is “fully consistent with both

     the scope and limitations of the right to bear arms under the Supreme Court’s recent Second

     Amendment jurisprudence”). And far from foreclosing this inquiry, the Caetano Court

     intentionally left it open: Rather than holding that stun guns are constitutionally protected—

     which it doubtless could have done, but for which, judging from the (un)popularity of the

     concurring opinion, there were only two votes—the Court simply vacated the lower court’s

     decision and remanded for further proceedings. See Id. at 456–57 (“The fact that a majority

     of the Court declined to adopt Justice Alito’s reasoning strongly suggests that an argument

     rooted in the modern scarcity of such weapons remains constitutionally viable even after

     Caetano . . . .”).

             Aside from the Court’s narrow ruling in Caetano, further indication that stun guns

     do not fall under the aegis of the Second Amendment speaks to the “backward-looking,”

     historical nature of the first-step inquiry. Worman, 922 F.3d at 33; Heller, 554 U.S. at 599

     (noting that the Second Amendment was not intended to lay down a “novel principle but

     rather codified a right inherited from our English ancestors” (brackets and quotation marks

     omitted)). That is, the Court in Heller made clear that certain “longstanding prohibitions”

     are “presumptively lawful.” 554 U.S. at 626–27 & n.26. It is noteworthy, then, that the

     Rhode Island General Assembly saw fit to insert “stun[-]gun” into a list it started in 1896




                                                  16
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 17 of 25 PageID #: 395




     and that includes such historical weapons as a “blackjack, slingshot . . . sandclub, sandbag,

     metal knuckles, [and] slap glove.” R.I. Gen. Laws § 11-47-42(a).

            Such placement is of constitutional significance: Writing recently for the en banc

     Ninth Circuit, Judge Bybee conducted an exhaustive review of early English and American

     weapon regulation to find that history shot through with bans of “small, hand-held weapons,

     capable of being concealed, including pistols, revolvers, dirks, daggers, brass knuckles, and

     slung shots.” Young v. Hawaii, 992 F.3d 765, 773, 816 (9th Cir. 2021) (en banc)

     (“conclude[ing] that Hawai’i’s restrictions on the open carrying of firearms reflect

     longstanding prohibitions and that the conduct they regulate is therefore outside the

     historical scope of the Second Amendment.”). Rhode Island’s prohibition of stun-gun

     possession thus fits in among “longstanding prohibitions” of weapons less deadly than

     firearms—prohibitions thought by the founding generation and other early Americans to be

     consistent with the Second Amendment’s public meaning. Heller, 554 U.S. at 626, 634–35

     (“Constitutional rights are enshrined with the scope they were understood to have when the

     people adopted them . . . .”). Section 11-47-42(a) is therefore a “presumptively lawful

     regulatory measure[].” Id. at 627 n.26.

            The record evidence shows that stun guns are not in common use, not commonly

     used for self-defense, and therefore not protected by the Second Amendment. Cf., e.g.,

     Kolbe, 849 F.3d at 130 (concluding that “the banned assault weapons and large-capacity

     magazines are not constitutionally protected arms” (emphasis omitted)). The location of

     Rhode Island’s stun-gun regulation also requires this conclusion. Plaintiffs’ Second




                                                  17
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 18 of 25 PageID #: 396




     Amendment challenge thus fails the first step of the First Circuit’s two-step analysis. This

     Court need go no further and should grant Defendants summary judgment on this basis.

            2. Assuming stun guns are protected by the Second Amendment, Section 11-47-
               42(a) would survive intermediate scrutiny.

            Stuns guns are not protected by the Second Amendment. But if they were, this Court

     would need to “evaluate [Section 11-47-42(a)] under an appropriate level of scrutiny.” 4

     Gould, 907 F.3d at 670. “[T]he appropriate level of scrutiny turns on how closely a particular

     law or policy approaches the core of the Second Amendment right and how heavily it

     burdens that right.” Worman, 922 F.3d at 36 (cleaned up). Courts, including the First Circuit,

     “have consistently recognized that Heller established that the possession of operative

     firearms for use in defense of the home constitutes the core of the Second Amendment.”

     Hightower v. City of Bos., 693 F.3d 61 (1st Cir. 2012) (quotation marks omitted); see also

     McDonald, 561 U.S. at 769 (“[Heller] found that this right applies to handguns because they




            4
               Plaintiffs argue that this Court should strike down what they characterize as “Rhode
     Island’s complete ban on electric arms” without resorting to a tiered-scrutiny analysis. Pls.’
     Mem. 9–11. This suggestion is misguided in at least three different ways: First, Section 11-
     47-42(a) is not a “complete ban on electric arms”; as discussed above, it only regulates stun
     guns. Second, the First Circuit has denied prior attempts to characterize similar regulations
     as class-wide bans: the Worman court explained that such attempts are “circular,” amounting
     “to a suggestion that whatever group of weapons a regulation prohibits may be deemed a
     ‘class,’” and that “[b]y this logic—which we squarely reject—virtually any regulation could
     be considered an ‘absolute prohibition’ of a class of weapons.” 922 F.3d at 32 n.2. The final
     reason Plaintiffs’ argument fails is that the First Circuit makes no exceptions to a tiered-
     scrutiny analysis at step-two of its Second Amendment analytical framework. See Worman,
     922 F.3d at 32–33; accord N.Y. Rifle & Pistol Assoc., 804 F.3d at 257 n.74 (“Plaintiffs’ effort
     to avoid the two-step framework laid out here is unavailing. . . . Heller indicated that the
     typical ‘standards of scrutiny’ analysis should apply to regulations impinging upon Second
     Amendment rights . . . .”).



                                                   18
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 19 of 25 PageID #: 397




     are the most preferred firearm in the nation to keep and use for protection of one's home and

     family . . . .” (quotation marks omitted)).

            After assuming but not deciding that semiautomatic assault weapons and large-

     capacity magazines were covered by the Second Amendment, the Worman court conducted

     this second-step of the Second Amendment inquiry, and decided that intermediate scrutiny

     was appropriate because the Massachusetts ban on these weapons and paraphernalia did not

     heavily burden the core Second Amendment right. Worman, 922 F.3d at 37. The burden was

     relatively light, the Worman court found, because the challenged law did not ban the entire

     class of semiautomatic weapons and magazines. Worman, 922 F.3d at 37. “Equally

     important” to its decision to apply intermediate scrutiny was “what the record d[id] not show:

     it offer[ed] no indication that the proscribed weapons have commonly been used for home

     self-defense purposes.” Id.

            Intermediate scrutiny is appropriate here. Like the law upheld in Worman, Section

     11-47-42(a) does not ban the entire class of electric arms, only one its members: stun guns.

     Also as in Worman, and as pointed out in the previous section, there is no evidence in the

     record that stun guns are commonly used to defend the home. Section 11-47-42(a),

     moreover, allows Rhode Island citizens recourse to a vast array of weapons more commonly

     used for this purpose. See Kolbe, 849 F.3d at 130 (applying intermediate scrutiny to a statute

     that, like Section 11-47-42(a), “leaves citizens free to protect themselves with handguns and

     plenty of other firearms and ammunition”).

            Further militating in favor of intermediate scrutiny here is the fact that every federal

     appellate case to arrive at this step in the analysis—except for two panel cases subsequently




                                                   19
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 20 of 25 PageID #: 398




     reversed en banc 5—have chosen to apply intermediate scrutiny to the challenged regulation.

     See N.Y. Rifle & Pistol Assoc., 804 F.3d at 260–61 (noting that “many [courts] have applied

     intermediate scrutiny to laws implicating the Second Amendment”).

            For a statute to survive intermediate scrutiny “there must be a reasonable fit between

     the restrictions imposed by the law and the government’s valid objectives.” Worman, 922

     F.3d at 38 (quotation marks omitted); N.Y. Rifle & Pistol Assoc., 804 F.3d at 261 (explaining

     that, under intermediate scrutiny, as long “as the defendants produce evidence that fairly

     supports their rationale, the laws will pass constitutional muster” (cleaned up)). This fit is

     present “so long as the regulation promotes a substantial governmental interest that would

     be achieved less effectively absent the regulation, and the means chosen are not substantially

     broader than necessary to achieve that interest.” Heller v. District of Columbia, 670 F.3d

     1244, 1258 (D.C. Cir. 2011) (quoting Ward v. Rock Against Racism, 491 U.S. 781, 782–83

     (1989)). When determining the reasonableness of the fit, courts “start with the premise that

     [they] ought to give substantial deference to the predictive judgments of a state legislature

     engaged in the enactment of state laws.” Gould, 907 F.3d at 673 (quotation marks omitted)

     (“This degree of deference forecloses a court from substituting its own appraisal of the facts

     for a reasonable appraisal made by the legislature.”); see also N.Y. Rifle & Pistol Assoc., 804

     F.3d at 261 (noting that “state regulation of the right to bear arms has always been more

     robust than analogous regulation of other constitutional rights” (quotation marks omitted)).




            5
               Kolbe v. Hogan, 813 F.3d 160, 182 (4th Cir. 2016), overruled by, 849 F.3d 114,
     130 (4th Cir. 2017) (en banc); Tyler v. Hillsdale Cty. Sheriff's Dep’t, 775 F.3d 308, 328–29
     (6th Cir. 2014), overruled by, 837 F.3d 678, 692 (6th Cir. 2016) (en banc).


                                                   20
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 21 of 25 PageID #: 399




            Courts have universally recognized that the governmental interests involved here—

     protecting public safety and preventing crime—are not just legitimate and important; they

     are compelling. See, e.g., Worman, 922 F.3d at 39; Gould, 907 F.3d at 673 (“[F]ew interests

     are more central to a state government than protecting the safety and well-being of its

     citizens.”); N.Y. Rifle & Pistol Assoc., 804 F.3d at 263 (recognizing “the substantial

     deference [courts] owe to predictive judgments of the legislature on matters of public safety”

     (quotation marks omitted)).

            These interests would no doubt be achieved less effectively absent Section 11-47-

     42(a). Stun guns are by no means harmless: the top selling stun gun at the online retailer

     giant Amazon.com, the SABRE S-1005, “emits an impressive 1.60 . . . [m]icrocoulombs

     charge” that is “powerful, producing ‘intolerable pain’ according to the National Institute of

     Justice.” Amazon.com, Inc. Sabre Self-Defense Kit (attached as Ex. F); see also

     Amazon.com, Inc., Best Sellers in Stun Guns (attached as Ex. G). The next best-selling stun

     gun on Amazon is the VIPERTEK VTS-989-1, which boasts “ultra sharp spike electrodes”

     that penetrate thick clothing and, presumably, bare skin. Amazon.com, Inc., VIPERTEK

     VTS-989-1 Billion Heavy Duty Stun Gun (attached as Ex. H). Its manufacturer claims that

     “[s]imply touching” someone with this stun gun “will deliver a high voltage shock causing

     loss of balance and muscle control, confusion, and disorientation bringing him to his knees.”

     Id.

            Both the SABRE S-1005 and the VIPERTEK VTS-989-1 look like flashlights or

     television remotes. But there are now stun guns that are further disguised. See Guardian Self

     Defense,          Disguised          Stun          Guns,          https://www.guardian-self-




                                                  21
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 22 of 25 PageID #: 400




     defense.com/collections/disguised-stun-guns (remarking on the “increased availability of

     disguised stun devices”) (attached as Ex. I). These stun guns are purposely made to look like

     innocuous, everyday items such as a tube of lipstick, a keychain, a cell phone, a pen, and

     even an electronic cigarette. Id. TASERs, in comparison, have the shape of a traditional

     handgun. See Defs.’ Produc. Resps. RI000148 (attached as Ex. J).

            Noticing both stun guns’ power to induce extreme pain and now their often

     deceivingly anodyne appearance, the Rhode Island legislature reasonably chose to protect

     public safety by prohibiting residents from possessing stun guns in the state. Cf. Gould, 907

     F.3d at 676 (“This is plainly an inexact science, and courts must defer to a legislature’s

     choices among reasonable alternatives.”). Doing so prevents, among other things, children

     in the home from mistaking a stun gun for a toy (or a keychain, cellphone, et cetera) and

     hurting themselves or others. Section 11-47-42(a) also averts crime by, for example,

     preventing the possibility that a stun gun might be snuck into sporting events, airports, and

     other public places where weapons are prohibited, but where a bag check may not turn up a

     powerful weapon disguised as an office pen. Furthermore, this section does not

     “circumscribe in any way the fundamental right of law-abiding, responsible citizens to

     possess handguns in their homes for self-defense.” Worman, 922 F.3d at 40.

            Section 11-47-42(a) is a reasonable way to regulate stun guns, promote public safety,

     and prevent crime. Its reasonableness is all that is required under the Constitution to place it

     within “the legislature’s prerogative . . . to weigh the evidence, choose among conflicting

     inferences, and make the necessary policy judgments.” Gould, 907 F.3d at 676; see Worman,

     922 F.3d at 40 (upholding law under intermediate scrutiny because “it strains credulity to




                                                   22
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 23 of 25 PageID #: 401




     argue that the fit between [Massachusetts’s assault-weapon and large-capacity-magazine

     ban] and the asserted governmental interest is unreasonable.”); Jackson v. City & Cty. of

     S.F., 746 F.3d 953, 969–70 (9th Cir. 2014) (noting that state and local governments “must

     be allowed a reasonable opportunity to experiment with solutions to admittedly serious

     problems.” (quoting City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 52 (1986)). This

     statute, if required to undergo it, would easily pass intermediate scrutiny.

                                                   ***

             Upholding a similar regulation directed at assault weapons, Judge Easterbrook wrote

     for the Seventh Circuit that neither McDonald “nor Heller attempts to define the entire scope

     of the Second Amendment—to take all questions about which weapons are appropriate for

     self-defense out of the people’s hands.” Friedman v. City of Highland Park, 784 F.3d 406,

     412 (7th Cir. 2015). And indeed Supreme Court precedent, as elucidated by the First Circuit,

     has not taken stun-gun regulation out of the hands of Rhode Islanders’, that is, it has not

     vaulted stun guns to a hallowed position beyond public debate. “The central role of

     representative democracy is no less part of the Constitution than is the Second Amendment,”

     Judge Easterbrook said in Friedman. Id. “[W]hen there is no definitive constitutional rule,

     matters are left to the legislative process.” Id. To Plaintiffs’ counter that stun guns are legal

     in most states, Judge Easterbrook provides an answer: “the Constitution establishes a federal

     republic where local differences are cherished as elements of liberty, rather than eliminated

     in a search for national uniformity. . . . Within the limits established by the Justices in Heller

     and McDonald, federalism and diversity still have a claim.” Id.; accord Gould, 907 F.3d at

     666 (“[E]ven though we recognize that the majority of Massachusetts communities have




                                                    23
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 24 of 25 PageID #: 402




     firearms licensing policies that are more permissive than those adopted in Boston and

     Brookline, we do not regard those policies as relevant to our analysis.”).

                                           III. CONCLUSION

            Defendants ask that this Court reject Plaintiffs’ call to constitutionalize stun guns,

     and that it retain the rightful place of federalism, diversity, and representative democracy in

     our constitutional order. Defendants respectfully request this Court to grant summary

     judgment in their favor because stun guns are unprotected by the Second Amendment, and

     even if they were, Section 11-47-42(a) survives intermediate scrutiny. Plaintiffs’ motion for

     summary judgment should be denied for the same reasons.



                                                           Respectfully submitted,

                                                           DEFENDANTS,
                                                           in their official capacities only,

                                                           by

                                                           PETER F. NERONHA
                                                           ATTORNEY GENERAL

                                                           /s/ Neil F.X. Kelly____________
                                                           Neil F.X. Kelly #4515
                                                           Assistant Attorney General
                                                           150 South Main Street
                                                           Providence, RI 02903
                                                           (401) 274-4400 Ext: 2284
                                                           nkelly@riag.ri.gov




                                                   24
Case 1:19-cv-00612-WES-PAS Document 36-1 Filed 05/07/21 Page 25 of 25 PageID #: 403




                                   CERTIFICATE OF SERVICE

             I hereby certify that I filed and served all counsel of record with a copy of the within
     document through the ECF filing system on this 7th day of May, 2021, and that it is available
     for viewing and downloading.

                                                            /s/ Neil F.X. Kelly____________




                                                   25
